WHATLEY, J.
In this appeal brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we have found no error affecting J.N.B.’s adjudications of delinquency and sentences; however, we strike J.N.B.’s attorney fee lien.
The trial court ordered J.N.B. and his parents to pay $250 for the services of his court appointed attorney. However, at his sentencing hearing, J.N.B. was not advised of the imposition of the attorney fee lien or of his right to a hearing to contest the amount of the lien. This was improper. See A.R. v. State, 475 So.2d 308 (Fla. 2d DCA 1985). On remand, J.N.B. should have 30 days from the date of the mandate to file a written objection to the fees assessed. If an objection is filed, the assessment should be stricken, and a new assessment may be imposed with proper notice to J.N.B.
Accordingly, we affirm J.N.B.’s adjudications of delinquency and sentences and remand the case to give J.N.B. the opportunity to object to the imposition of the attorney fee lien.
THREADGILL, A.C.J., and GREEN, J., concur.